


Exhibit 10.2


[logographica03.jpg]
3355 Michelson Drive, Suite 100
Irvine, CA 92612


949-672-7677





August 14, 2014




Olivier Leonetti
[address redacted]


Dear Olivier,


It is with great pleasure that we at Western Digital extend this offer of
employment to you. Your position will be Chief Financial Officer of Western
Digital Corporation, reporting to Stephen D Milligan in the Corp - CFO
department. This position is exempt and will pay an annual base salary of
500,000.00 US Dollar (USD). This offer is contingent upon successful completion
of all pre-employment criteria as outlined on Western Digital's Application for
Employment, which you previously signed.


You will be eligible to participate in Western Digital's Incentive Compensation
Plan (ICP). The fiscal year runs from July through June and is divided into two,
six-month Performance Periods. Your start date must be at least 31 days prior to
the end of the current Performance Period to be eligible to participate in the
ICP for that period. Payouts may be prorated based on your start date. Funding
will be based on corporate business results. Your participation will be based on
your individual accomplishments and is contingent upon approval by
the Compensation Committee of the Board of Directors. Your individual target
bonus is 100% of your eligible earnings for each performance period.


Contingent upon approval by the Compensation Committee of the Board of
Directors, you will be granted a stock option grant, such options subject to
Western Digital's Standard Terms and Conditions for Stock Options. Your stock
option grant will have a dollar value of 875,000.00 US Dollar (USD), with the
number of shares of Western Digital common stock subject to such stock option to
be determined by Western Digital using its standard valuation principles for its
executive stock option grants. Twenty-five percent (25%) of the shares subject
to such stock option award shall vest and become exercisable on the first
anniversary of the award date and the remaining shares of common stock subject
to the stock option award shall vest and become exercisable in substantially
equal installments every three months over the three-year period following the
first anniversary of the award date. Please note vesting will cease upon
termination of your service with the company.


Contingent upon approval by the Compensation Committee of the Board of
Directors, you will be granted a restricted stock unit award, such units subject
to Western Digital's Standard Terms and Conditions for Stock Unit Awards. Your
restricted stock unit award grant will have a dollar value of 875,000.00 US
Dollar (USD), with the number of units subject to such award to be determined by
Western Digital using its standard valuation principles for its executive
restricted stock unit awards. Eighty percent (80%) of the shares subject to such
restricted stock unit award shall vest and become exercisable on the first
anniversary of the award date and the remaining shares, twenty percent (20%) of
restricted stock subject to the restricted stock award shall vest and become
exercisable on the second anniversary of the award date. Please note that
vesting will cease upon termination of your service with the company.
You will receive a sign-on bonus of 150,000.00 US Dollar (USD), payable within
three weeks of your start date and considered taxable income to you. If you
voluntarily terminate prior to the completion of two (2) full years of
employment at Western Digital, this bonus shall be repaid to the company.
Western Digital will pay for specific, identifiable expenses regarding any
applicable residential relocation.




--------------------------------------------------------------------------------




As a condition of employment, immediately upon hire you will be required to sign
an Employee Invention and Confidentiality Agreement governing inventions,
proprietary information and such other subject matter, which the company
considers vital to protect its operation. Please also be advised that the
company respects the confidential information and trade secrets of others and
endeavors to comply with all laws regarding the use and protection of trade
secret information. The company takes its obligations in this respect very
seriously and expects the same from its employees. As you prepare to terminate
your current employment, please ensure that all documents and property belonging
to your employer are returned. This includes documents you may have prepared in
the course of your employment and documents that may be in your home, on your
home computer or in your car. The company does not want access to any
confidential information belonging to your former employer and specifically
directs you not to take this information with you or bring onto company
premises. You are prohibited from using trade secret or confidential information
or property of any previous employer or other person in connection with carrying
out your job duties at Western Digital.


You are employed by the company on an at-will basis. This means that either you
or Western Digital may terminate the employment relationship at any time, for
any reason, with or without cause. The at-will nature of your employment with
the company can only be changed by an agreement in writing signed by you and the
senior vice president of Human Resources. Furthermore, by accepting employment
with the company, you warrant that you are not bound by the terms of an
employment agreement with a third party that would preclude or limit your right
to work for the company. You agree to provide the company with a copy of any and
all agreements with a third party that contain any restrictions or obligations
that may conflict with, or may be inconsistent with, the performance of your
duties for the company.


You will be eligible on your first day of employment for our benefits plan,
which allows you to choose the coverage that fits your needs. You will also be
eligible to join the Western Digital Savings 401(k) Plan immediately. You will
receive a complete benefits summary during your orientation on your first day of
employment. As a senior leader in the organization you will not accrue vacation
hours, but will coordinate your time off requests with your manager around the
needs of the business. Your position qualifies you for additional benefits
provided exclusively to executives of your level including Financial Counseling
Reimbursement and company paid life insurance up to 500,000.00 US Dollar (USD)
(which may require an Evidence of Insurability) subject to the terms and
conditions of the applicable benefit programs. Your compensation is subject to
annual review by the Compensation Committee of the Board of Directors as part of
the company's annual review of executive compensation. The company also reserves
the right to amend its compensation and benefit plans and programs from time to
time.


Your first day of employment is to be determined. On your first day, new hire
orientation will begin at 8:00 a.m. at 3355 Michelson Drive, Irvine, CA 92612.
Please plan to arrive by 7:45 a.m. to enable a prompt start. At that time you
will be required to provide authentic documents that establish your identity and
employment eligibility. Please refer to the List of Acceptable Documents
provided.


Notwithstanding anything else contained herein to the contrary, this offer and
your employment by Western Digital are subject to your appointment by the Board
of Directors as Western Digital’s Chief Financial Officer.


If there are any questions of which I may be of assistance, please let me know.
 
Sincerely,
/s/ Laurie Barclay


Laurie Barclay
WD Staffing




